Exhibit 10.1

SUPPLY AND OPTION AGREEMENT

          This SUPPLY AND OPTION AGREEMENT (“Agreement”), dated as of  January
28, 2005 (“Effective Date”), is made by and between BIOGENERIX AG, a corporation
organized under the laws of the Federal Republic of Germany (“BioGeneriX”), and
NEOSE TECHNOLOGIES, INC., a Delaware corporation (“Neose”).  BioGeneriX and
Neose are sometimes referred to herein, individually, as a “party” and,
collectively, as the “parties.”

BACKGROUND

          A.  Each of BioGeneriX and Neose possesses certain intellectual
property rights relating to the development of next-generation ****** products.

          B.  Each of BioGeneriX and Neose has a development program relating to
one or more ****** products.

          C.  Neose and BioGeneriX believe that a research program that applies
certain intellectual property of Neose to ****** product under development by
BioGeneriX will be in their mutual and individual best interests.

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and intending to be legally bound hereby, the parties agree as follows:

TERMS

1.          Supply of Protein.

             1.1     Supply.  BioGeneriX will deliver to Neose, free of charge,
after the Effective Date, ****** (“******” or the “Protein”).  The Protein
delivered will be accompanied by a certificate of analysis and any data on
characterization.

             1.2     Use of Protein.  Neose will (i) not use the Protein
delivered pursuant to this Agreement except in any research commenced by Neose
to identify a lead  ****** candidate for development using any of its
GlycoAdvance™ and GlycoPEGylation™ technologies (“Neose Technology”), (ii) only
distribute the Protein delivered pursuant to this Agreement or any formulation
of such Protein to third parties for the sole purpose of conducting such
research and will not distribute the Protein delivered pursuant to this
Agreement or any formulation of such Protein to any other third party without
BioGeneriX’s prior written consent, and (iii)will not administer the Protein
delivered pursuant to this Agreement or any formulation of such Protein to any
human.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.




2.          Option Grant.

             2.1     Option.  Neose hereby grants to BioGenriX an exclusive
option (the “Option”), exercisable any time after the date hereof and prior to
April 28, 2005 (“Option Exercise Date”) to enter into a Research, License, and
Option Agreement (“License Agreement”) with Neose, in the form attached hereto
as Exhibit 2.1, by written notice to Neose and payment to Neose in accordance
with Section 3.2 below.

             2.2     Execution of License Agreement.  Upon exercise of the
Option in accordance with Section 2.1, Neose and BioGeneriX will execute and
deliver to the other the License Agreement.

3.          Payments.

             3.1     Upon Execution.  Simultaneously with the execution of this
Agreement, BioGeneriX will pay to Neose $******.

             3.2     Upon Exercise.  Upon exercise of the Option and the
execution by Neose of the License Agreement, BioGeneriX will pay to Neose
$******.

             3.3     Payment Credit.  The payments made pursuant to this Section
3 will be credited toward the amount otherwise payable pursuant to Section 2.4.1
of the License Agreement.

4.          Research Period.  During the period commencing on the Effective Date
and ending on the Option Exercise Date (“Research Period”), Neose may conduct
research on the Protein using its GlycoAdvance and GlycoPEGylation
technologies.  Any data and results (“Results”) generated by such research
conducted by Neose during the Research Period will be disclosed to BioGeneriX. 
In the event that BioGeneriX does not exercise the Option, it will own the
Results, except to the extent that the Results relate to the Neose Technology.

5.          Public Announcement of Agreement.  Each party shall be entitled to
announce the signing of this Agreement in substantially the form attached as
Exhibit 5, and, otherwise, with the prior written consent of the other party,
which shall not be unreasonably withheld.  The parties acknowledge and agree
that neither party may disclose the identity of the Protein except in compliance
with 17.2.2 of the License Agreement.

6.           Miscellaneous.

             6.1     Notice.  Any notice, request or other communication
required to be given pursuant to the provisions of this Agreement shall be in
writing and shall be deemed to be given when delivered in person or three
business days after being delivered to a recognized international courier
service (e.g., Federal Express, DHL, UPS), charges prepaid, to the other party,
addressed as follows:

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

ii




If to BioGeneriX:

BioGeneriX AG

 

High-Tech-Park Neckarau

 

Janderstrasse 3

 

D-68199 Mannheim

 

Germany

 

Attention:  Chief Financial Officer

 

 

If to Neose:

Neose Technologies, Inc.

 

102 Witmer Road

 

Horsham, PA 19044

 

USA

 

Attention:  General Counsel

             6.2     Assignment.  This Agreement, and the rights and obligations
hereunder, may not be assigned or transferred by any party without the prior
written consent of the other party, which consent shall not be unreasonably
withheld, except that either party may assign this Agreement to an Affiliate (as
defined in the License Agreement) or in connection with the merger,
consolidation or sale of all or substantially all of its assets.

             6.3     Entire Agreement. This Agreement, together with the Secrecy
Agreement dated as of August 9, 2002, constitutes the entire agreement of the
parties with regard to the subject matter hereof, and supersedes all previous
written or oral representations, agreements and understandings between the
parties with respect thereto. 

             6.4     No Modification.  This Agreement may be changed only in
writing signed by the parties.

             6.5     Applicable Law.  This Agreement shall be governed by the
laws of the Federal Republic of Germany without regard to provisions for
conflicts of law. The UN Convention for International Sale of Goods shall be
explicitly excluded.

             6.6     Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original as against
any party whose signature appears thereon, but all of which together shall
constitute but one and the same instrument.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

iii




          IN WITNESS WHEREOF, each party has caused this Agreement to be signed
by its duly authorized representative(s) as of the date first above written.

BIOGENERIX GMBH

NEOSE TECHNOLOGIES, INC.

 

 

 

 

By:

--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Name:

Elmar Schäfer

Name:

C. Boyd Clarke

Title:

Chief Executive Officer

Title:

President and CEO

 

 

 

 

 

 

 

 

By:

--------------------------------------------------------------------------------

 

 

Name:

Klaus Maleck, Ph.D.

 

 

Title:

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

iv




EXHIBIT 2.1

RESEARCH, LICENSE AND OPTION

AGREEMENT

between

BIOGENERIX AG

and

NEOSE TECHNOLOGIES, INC.

January __, 2005

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

v




Table of Contents

 

 

Page

 

 

--------------------------------------------------------------------------------

1.

Definitions

7

2.

Purpose, Scope and Conduct of the Research

11

3.

Management of the Research during the Research Term

12

4.

Option and Intellectual Property Grants

13

5.

Ownership of Intellectual Property

15

6.

Further Development of ******  and Commercialization of the Product

17

7.

Royalties and Milestone Payments

18

8.

Certain Regulatory Matters

19

9.

Trademarks and Labeling.

20

10.

Intellectual Property Claims

20

11.

Payments

21

12.

Books, Records and Accounting

22

13.

Confidentiality

22

14.

Certain Representations, Warranties and Covenants

23

15.

No Inconsistent Agreements

24

16.

Disclaimer, Indemnification and Insurance

24

17.

Publications

26

18.

Standstill

26

19.

Dispute Resolution

27

20.

Term and Termination

27

21.

Rights and Obligations on Termination

29

22.

Certain Taxes

31

23.

Governmental Approval

31

24.

Miscellaneous

32


--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.




RESEARCH, LICENSE AND OPTION AGREEMENT

          This RESEARCH, LICENSE AND OPTION AGREEMENT, dated as of  January __,
2005 (“Agreement”), is made by and between BIOGENERIX AG, a corporation
organized under the laws of the Federal Republic of Germany (“BioGeneriX”), and
NEOSE TECHNOLOGIES, INC., a Delaware corporation (“Neose”).  BioGeneriX and
Neose are sometimes referred to herein, individually, as a “party” and,
collectively, as the “parties.”

BACKGROUND

                       A.  Each of BioGeneriX and Neose possesses certain
intellectual property rights relating to the development of next generation
******  products.

                       B.  Each of BioGeneriX and Neose has a development
program relating to one or more ****** -based products.

                       C.  Neose and BioGeneriX believe that a research program
that applies certain intellectual property of Neose to ****** product under
development by BioGeneriX will be in their mutual and individual best interests.

                       NOW, THEREFORE, in consideration of the mutual covenants
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

          1.          Definitions.  As used in this Agreement, the following
capitalized terms shall have the meanings set forth below.

                       1.1     “Affiliate” means any individual or entity
directly or indirectly controlling, controlled by or under common control with,
a party to this Agreement.  Without limiting the foregoing, the direct or
indirect ownership of over 50% of the outstanding voting securities of an
entity, or the right to receive over 50% of the profits or earnings of an
entity, shall be deemed to constitute control.

                       1.2     “BioGeneriX” means BioGeneriX and any Affiliate
thereof.

                       1.3     “BioGeneriX Improvements” means any Research
Technology constituting Improvements made, conceived or reduced to practice
solely by BioGeneriX except, in each case, for any Neose Improvements.

                       1.4     “BioGeneriX Technology” means any existing or
future (i) Patent Rights owned or controlled by BioGeneriX in the Territory
relating to the development or manufacture of ******, (ii) know-how, trade
secrets, technical information, formulae, processes and data owned or controlled
by BioGeneriX that relate to the composition, design, remodeling, development,
manufacture or use of ******, (iii) the rights of BioGeneriX in and to any
trademark designated for use with the Product anywhere in the Territory, whether
pending, allowed or registered, and (iv) all rights of BioGeneriX in and to any
Improvements related to ******; in each case, to the extent BioGeneriX has the
right to license or sublicense any such right to Neose. 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

7




                       1.5     “BLA” means a Biologics License Application (or
any successor application) filed with the FDA with respect to the Next
Generation ******, or any comparable filing made with a regulatory authority
outside the United States.

                       1.6     “Calendar Quarter” means each three-month period
beginning on January 1, April 1, July 1 and October 1 of each year.

                       1.7     “******” means ******  produced in ******.

                       1.8     “CMO” means a third-party, if any, selected by
BioGeneriX to ****** under a contract between such third-party and BioGeneriX,
all in accordance with this Agreement.

                       1.9     “Confidential Information” has the meaning set
forth in Section 13.

                       1.10     “Effective Date” means the date of execution of
this Agreement by both parties.

                       1.11     “EMEA” means the European Agency for the
Evaluation of Medicinal Products.

                       1.12     “******” ******  products.

                       1.13     “Exchange Act” means the U.S. Securities
Exchange Act of 1934, as amended.

                       1.14     “FDA” means the U.S. Food and Drug
Administration.

                       1.15     “Field” means any and all ******  indications.

                       1.16      “HSR Act” means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder.

                       1.17     “Improvements” means any and all developments,
discoveries, inventions, additions, amendments, modifications, ideas, processes,
methods, compositions, formulae, techniques, information and data, whether or
not patentable, conceived, developed or reduced to practice, that improve or
beneficially change, or enhance the economic and/or technical attributes of, any
know-how or Patent Rights or any process, device or composition.

                       1.18     “******” means ******  produced in ******.

                       1.19     “Joint Improvements” means Improvements jointly
owned by the parties, if any, as determined in accordance with Section 5.2.3.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

8




                       1.20     “Joint Project Team” means the team established
pursuant to Section 3.4, or any successor group appointed by the parties.

                       1.21     “License” means the license to be granted to
BioGeneriX as a result of the exercise of the Option by BioGeneriX.

                       1.22     “License Effective Date” means, with respect to
the License, the later of (i) the date on which BioGeneriX exercises the Option
and (ii) if notification is required to be made under the HSR Act in respect of
such grant, the expiration or earlier termination of any notice and waiting
period under the HSR Act.

                       1.23     “Neose” means Neose and any Affiliate thereof.

                       1.24     “Neose Improvements” means any and all Research
Technology (i) constituting Improvements to the Patent Rights owned or
controlled by Neose on the Effective Date; (ii) constituting Improvements to the
Patent Rights acquired by Neose after the Effective Date and owned or controlled
by Neose during the Research Term; (iii) constituting Improvements to know-how
owned or controlled by Neose on the Effective Date; and any and all other
Improvements made, conceived or reduced to practice using any of the Reagents or
in connection with the development and/or manufacture of the Next Generation
******.

                       1.25     “******” ******.

                       1.26     “Neose Technology” means any existing or future
(i) Patent Rights owned or controlled by Neose in the Territory relating to
glycosylation design or remodeling of ****** made using any of Neose’s
GlycoAdvance™, GlycoPEGylation™ and GlycoConjugation™ technologies, (ii)
know-how, trade secrets, technical information, formulae, processes and data
owned or controlled by Neose which relate to the composition, design,
remodeling, development, manufacture or use of ******, (iii) the rights of Neose
in and to GlycoAdvance™, GlycoPEGylation™ and GlycoConjugation™ and any other
trademark, and (iv) all rights of Neose in and to any Improvements related to
******; in each case, to the extent Neose has the right to license or sublicense
any such right to BioGeneriX. 

                       1.27     “Net Sales” means the invoiced price of the
Product charged to an unaffiliated end user in the Territory (i.e., a third
party whose use is intended to result in the consumption or destruction of the
Product), net of returns and rejections, and after deducting, to the extent
charged or credited to the purchaser and identified on the invoice or other
documentation related to the sale, any sales or similar taxes, packaging
charges, freight, insurance, trade and quantity discounts and allowances,
rebates and commissions. 

                       1.28     “Next Generation ******” means a molecule
remodeled under this Agreement ****** and Neose Technology, which molecule has
******.

                       1.29     “Option” means the option granted to BioGeneriX
in Section 4.1.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

9




                       1.30     “Ownership Rights” means any and all right,
title and interest under patent, copyright, trade secret and trademark law, or
any other intellectual property or other law, in and to any know-how, Patent
Rights or Improvements.

                       1.31     “Patent Rights” means any patents or patent
applications, including all corresponding foreign patents and patent
applications, all divisions, continuations, continuations-in-part, reissues,
renewals, extensions or additions to any such patents and patent applications.

                       1.32     “Product” means the Next Generation ******,
whether alone or in combination with another active ingredient, that is
developed and commercialized by BioGeneriX.

                       1.33     “Reagents” means the enzymes, nucleotide sugars
and sugar-PEGs used in the research-scale GlycoPEGylation process for the lead
candidate recommended for preclinical development as set forth in the Research
Deliverables.

                       1.34     “Reasonable Commercial Efforts” with respect to
a party’s obligation under this Agreement will be deemed satisfied if the party
exercises at least the same level of effort to perform such obligation as is
customarily exercised by similarly situated parties developing or
commercializing their own pharmaceutical products of like potential, with the
party having such contractual obligation also having the burden of proof in the
event of a dispute over its performance.

                       1.35     “Regulatory Approval” means any marketing
authorization (including authorizations approving a BLA) required for a Product
in the Territory.

                       1.36      “Research” means the work to be conducted in
accordance with the Research Plan.

                       1.37     “Research Leader” means the person designated
from time to time by BioGeneriX or Neose to manage its monitoring or performance
of the Research, as provided in Section 3.1. 

                       1.39     “Research Deliverables” means the deliverables
specified on Exhibit A hereto, as amended from time to time by agreement of the
parties.

                       1.40     “Research Plan” means the plan for the Research
and related timeline set forth as Exhibit B hereto, as amended from time to time
by agreement of the parties.

                       1.41     “Research Technology” means the Patent Rights,
know-how and Improvements created by either or both parties during the Research
in furtherance of the Research Plan.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

10




                       1.42     “Research Term” means the period during which
Neose performs the Research in accordance with the Research Plan, which period
is expected to last  approximately twelve (12) months and shall end upon
delivery of the Research Deliverables by Neose to BioGeneriX.

                       1.43     “Sublicense” means a sublicense of any or all of
BioGeneriX’s rights under the Neose Technology.

                       1.44     “Sublicensee” means a sublicensee under a
Sublicense.

                       1.45      “Territory” means the world.

                       1.46     “******” means the ****** molecule that is
produced by or for, and under development by, BioGeneriX.

          2.          Purpose, Scope and Conduct of the Research

                       2.1     Purpose.  The purpose of the Research is to allow
Neose to apply the Neose Technology to ****** supplied by BioGeneriX in order to
identify a lead candidate Next Generation ******, which BioGeneriX may take into
preclinical development. 

                       2.2     Scope and Duration.  The Research shall be
conducted in accordance with the Research Plan and shall be completed upon
delivery of the Research Deliverables to BioGeneriX.

                       2.3     Supply Obligations.  BioGeneriX promptly shall
supply to Neose, without cost to Neose, such quantities of ****** as Neose may
reasonably request to conduct the Research.  Neose shall supply any other
materials necessary for the conduct of the Research.

                       2.4     Payment for Research.  BioGeneriX shall
compensate Neose for performance of the Research by making the following
payments to Neose:

                                   2.4.1     an upfront fee of US$******,
payable upon the execution of this Agreement; and

                                   2.4.2     four quarterly payments of
US$******, which quarterly payments shall not exceed US$****** in the aggregate,
payable as follows:  the first three quarterly payments payable upon the last
day of each of the first three Calendar Quarters ending during the Research
Term, respectively, and the fourth quarterly payment payable upon delivery by
Neose to BioGeneriX of a report summarizing the Research Deliverables. 

                       2.5     Exclusivity.  During the Research Term, the
parties shall work exclusively with each other on the development of Next
Generation ****** under the terms and conditions of this Agreement. The parties
acknowledge and agree that, during the Research Term and otherwise:  (i) ******,
which activities may be conducted ******, acting alone or with one or more third
party collaborators or licensees; and (ii) ******.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

11




          3.          Management of the Research during the Research Term

                       3.1     Research Leaders.  The Research shall be
performed by Neose and monitored by BioGeneriX.  Each party shall appoint a
Research Leader to oversee the management of the Research, maintain
communication with the Research Leader for the other party, and facilitate the
efficient conduct of the Research.  The initial Research Leaders are:  (i) for
BioGeneriX, _____________________; telephone number __________________;
facsimile number: 011.49.621.875.56.33; email address: ______________); and (ii)
for Neose, _______________ telephone number: ______________; facsimile number:
215-315-9100; email address: __________).  A party may designate a new Research
Leader at any time, and from time to time, by notice to the other party.

                       3.2     Communications and Records.  It is anticipated
that there will be multiple levels of communication relating to the Research
among employees of BioGeneriX and employees of Neose.  Each Research Leader will
be responsible for maintaining appropriate records of the deliberations and
decisions relating to the Research.  A Research Leader may sign any notice or
approval on behalf of the party that appointed the Research Leader, subject to
any other signing requirements of such party and in conformity with this
Agreement.  Until further notice, a party may rely on any notice or approval
signed by the Research Leader for the other party. 

                       3.3     Establishment and Responsibilities of Joint
Project Team. Promptly following the Effective Date, the parties will establish
a Joint Project Team to monitor the activities of the Research Plan during the
Research Term.  The Joint Project Team shall carry out the obligations assigned
to it under this Agreement or by the Research Leaders, and shall make
recommendations to the Research Leaders with respect to its activities.  In
particular, from and after the Effective Date, the Joint Project Team shall be
responsible for (i) monitoring the Research; (ii) communicating with the
Research Leaders regarding the status of the Research; (iii) recommending to the
Research Leaders any suggested changes to the Research Plan; (iv) communicating
to the Research Leaders the completion of each of the Research Deliverables, and
(v) such other activities as may be assigned to it by the Research Leaders.  If
the Joint Project Team does not reach a decision on any matter for which it is
responsible, the matter will be resolved in accordance with Section 19. 

                       3.4     Action by Joint Project Team.  The Joint Project
Team shall consist of such number of members and alternate members as the
parties may determine from time to time.  Each party shall appoint 50% of the
permanent and alternate members of the Joint Project Team.  The members of the
Joint Project Team shall include members of senior management of each party. 
The members of the Joint Project Team representing a party and present at a
meeting shall have one vote, collectively.  No action may be taken at a meeting
of the Joint Project Team unless each party is represented by at least one
member.  Any changes to the Research Plan may be made only by an amendment of
this Agreement signed by each party.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

12




                       3.5     Changes to Joint Project Team.  Each party may
remove and replace its representatives on the Joint Project Team at any time,
without cause, upon written notice to the other party.  An alternate member
designated by a party shall be entitled to participate in the absence of a
permanent member designated by such party.  All references to “members” in this
Agreement refer to the then permanent members of the Joint Project Team and any
alternate member acting in the place of a permanent member. 

                       3.6     Meetings.  Regular meetings of the Joint Project
Team shall be scheduled by the Research Leaders.  Special meetings of the Joint
Project Team may be called by the Research Leaders or by any two or more
members, at least one of whom represents each party.  Meetings may be in person
or by teleconference or videoconference, and notice of meetings may be by
email.  Each party will bear its own costs in connection with the coordination
of the Research and the Joint Project Team.

                       3.7     No Waiver.  No action, nor any failure to act, by
the Joint Project Team shall alter, amend, waive or otherwise affect the
obligations of the parties under this Agreement.

                       3.8     Selection of Development Partner.  BioGeneriX
shall have the sole right to select its partner for the development of the
Product, which selection may be made at any time following the exercise of the
Option in accordance with Section 4.1.

          4.          Option and Intellectual Property Grants

                       4.1     Option.  Neose hereby grants to BioGeneriX a sole
and exclusive right and option to obtain an exclusive license under the Neose
Technology to develop and commercialize the Product.  BioGeneriX may exercise
the Option by providing written notice of exercise to Neose at any time from the
Effective Date through the ninetieth day after the end of the Research Term.

                       4.2     Exclusive License.  Subject to the terms and
conditions of this Agreement, Neose hereby grants to BioGeneriX, as of the
License Effective Date an exclusive, royalty-bearing license (or sublicense)
under the Neose Technology that is useful for the Product in the Field (i) to
make, have made, use, sell, offer to sell and import the Product in the Field in
the Territory and (ii) to make, have made and use Reagents in the Territory
solely for the purpose of making and having made the Product.  The licenses
granted pursuant to this Section 4.2 shall include a right to grant Sublicenses
in accordance with Section 4.3. 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

13




                       4.3     Sublicense Rights.  Prior to the earlier of
entering into a Sublicense or providing a proposed Sublicensee with Confidential
Information of Neose, BioGeneriX shall give notice to Neose identifying, and
seeking Neose’s approval of, the proposed Sublicensee, which approval shall not
be unreasonably denied or delayed.  Without limiting the foregoing, Neose shall
be entitled to condition its approval in any instance on the execution by the
proposed Sublicensee of an agreement protecting the Confidential Information and
intellectual property of Neose, which agreement shall be in form and substance
reasonably acceptable to Neose.    

                       4.4     Liability.  BioGeneriX shall remain primarily
liable to Neose for the performance by each Affiliate and Sublicensee in
accordance with the terms and conditions of this Agreement that are applicable
to an Affiliate or Sublicensee, as the case may be.

                       4.5     Reservation of Rights.  Neose hereby reserves to
itself all right, title and interest in and to the Neose Technology not
expressly granted in the License.  Without limiting the foregoing, in no event
shall this Agreement be construed to prohibit Neose from engaging in any of the
following activities:  (i) practicing the processes, methods and know-how of the
Neose Technology in connection with the development and/or commercialization of
****** or outside the Field at any time; (ii) practicing the processes, methods
and know-how of the Neose Technology in connection with the development of
and/or commercialization of Next Generation ****** if BioGeneriX shall not have
duly exercised the Option prior to the end of the Research Term; (iii)
developing, making, using or selling proteins or Reagents, whether in
conjunction with the Neose Technology or otherwise, for any use except in
connection with the development of Next Generation ****** or outside the Field
during the Research Term or the development and commercialization of the Product
during the term of the License; or (iv) entering into and performing agreements
with third parties regarding any of the foregoing, including, without 
limitation, research agreements, development agreements and licensing
agreements.

                       4.6     BioGeneriX Technology.  Subject to the terms and
conditions of this Agreement and solely to the extent necessary to enable Neose
to carry out its obligations under the Research Plan and in connection with any
technical assistance provided at the request of BioGeneriX, BioGeneriX hereby
grants to Neose, a non-exclusive, royalty-free, license under the BioGeneriX
Technology to use the BioGeneriX Technology for the sole purpose of carrying out
its obligations under the Research Plan and to perform any technical assistance
requested by BioGeneriX. 

                       4.7     No Other Rights or Licenses.  Except for the
rights and licenses expressly granted in this Agreement or granted upon the
exercise of the Option, nothing in this Agreement shall be deemed to grant to
either party, or to any third party, any other rights or licenses, including,
without limitation, any implied licenses.

                       4.8     Technology Transfer.  Promptly following the
License Effective Date, Neose shall use Reasonable Commercial Efforts to
transfer to BioGeneriX the know-how owned or controlled by Neose that is useful
in connection with the exercise by BioGeneriX of its rights under the License,
to the extent that Neose has the right to transfer such know-how to BioGeneriX.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

14




          5.          Ownership of Intellectual Property

                       5.1     Intellectual Property Rights.  All Ownership
Rights in and to the Neose Technology shall remain at all times with Neose.  All
Ownership Rights in and  to the BioGeneriX Technology shall remain at all times
with BioGeneriX, subject to the parties’ obligation to assign certain Ownership
Rights to the other party under Sections 5.3 and 5.4.

                       5.2     Improvements

                                   5.2.1     Neose Improvements.  Any and all
Neose Improvements shall be owned solely by Neose and shall be deemed to be part
of the Neose Technology for the purposes of the Option and the License.  Except
as provided in Section 5.4, any and all Research Technology constituting
Improvements made, conceived or reduced to practice solely by Neose shall be
owned by Neose.

                                   5.2.2     BioGeneriX Improvements.  Except
for the Neose Improvements, any Research Technology constituting Improvements
made, conceived or reduced to practice solely by BioGeneriX shall be owned by
BioGeneriX.

                                   5.2.3     Joint Improvements.  Except as
otherwise provided in Section 5.2.1 or 5.2.2, each of Neose and BioGeneriX shall
own a one-half undivided interest in any Research Technology constituting
Improvements made, conceived, or reduced to practice jointly by Neose and
BioGeneriX, whether patentable or not, provided however, that a party shall lose
its one-half undivided interest in any Patent Rights included in Joint
Improvements with respect to which it does not fund patent prosecution and
maintenance costs, as provided in Section 5.5.

                       5.3     Assignment by BioGeneriX.  To the extent that
BioGeneriX may obtain or retain any Ownership Rights in any Neose Improvements,
BioGeneriX hereby irrevocably assigns and transfers, and agrees to assign and
transfer, to Neose any and all such Ownership Rights, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration, and Neose shall be entitled to receive and hold in its own name
all such Ownership Rights.  With respect to any Ownership Rights that BioGeneriX
is required to assign and transfer to Neose under this Section 5.3, at the
request of Neose and at Neose’s expense, either before or after the termination
of this Agreement, BioGeneriX shall assist Neose in acquiring and maintaining
patent, copyright, trade secret and trademark protection upon, and confirming
Neose’s title in and to, any such respective Ownership Rights, and BioGeneriX
shall provide Neose appropriate documentation evidencing Ownership Rights to
which Neose is entitled.  The assistance of BioGeneriX shall include, but shall
not be limited to, signing all applications, and any other documents and
instruments for patent, copyright and any other proprietary rights, providing
executed license documents, cooperating in legal proceedings, and taking any
other actions considered necessary or desirable by Neose.  For the purpose of
facilitating the above assignments, BioGeneriX agrees that any and all employees
and contractors employed or engaged by BioGeneriX and providing any service in
connection with the Research, prior to providing such service, shall have agreed
in writing to covenants consistent with the covenants of BioGeneriX set forth in
this Section 5.3.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

15




                       5.4     Assignment by Neose.  To the extent that Neose
may obtain or retain any Ownership Rights in any BioGeneriX Improvements, Neose
hereby irrevocably assigns and transfers to BioGeneriX any and all such
Ownership Rights, in perpetuity or for the longest period otherwise permitted by
law, without the necessity of further consideration, and BioGeneriX shall be
entitled to receive and hold in its own name all such Ownership Rights.   With
respect to any Ownership Rights that Neose may assign and transfer to BioGeneriX
under this Section 5.4, at the request and expense of BioGeneriX, either before
or after termination of this Agreement, Neose shall assist BioGeneriX in
acquiring and maintaining patent, copyright, trade secret and trademark
protection upon, and confirming the title of BioGeneriX in and to, any such
respective Ownership Rights.  Neose’s assistance shall include, but shall not be
limited to, signing all applications, and any other documents and instruments
for patent, copyright and any other proprietary rights, cooperating in legal
proceedings, and taking any other actions considered necessary or desirable by
BioGeneriX.  For the purpose of facilitating the above assignments, Neose agrees
that any and all employees and contractors employed or engaged by Neose and
providing any service in connection with the Research, prior to providing such
service, shall have agreed in writing to covenants consistent with Neose’s
covenants set forth in this Section 5.4.

                       5.5     Prosecution ad Maintenance of Patent Rights in
Research Technology.  Each party shall have the right, in its sole discretion
and at its sole expense, to prepare, file, prosecute and maintain all Patent
Rights covering Research Technology that such party solely owns, as determined
in accordance with Section 5.  With respect to Joint Improvements, the parties
shall meet to determine whether patent protection is appropriate and, if so, in
which countries, if any, patent applications claiming such joint inventions and
discoveries should be filed.  The parties shall jointly file, prosecute, and
maintain, such patent applications, with each party funding one-half of the
costs thereof.  Either party may at any time, in its sole discretion,
discontinue funding the preparation, prosecution or maintenance of any Patent
Rights covering Joint Improvements, in which case the party discontinuing such
support shall provide notice thereof to the other party.  The parties shall
retain undivided equal interests in and to all Patent Rights covering Joint
Improvements for as long as they are sharing the costs of prosecuting and
maintaining such Patent Rights.  If a party discontinues funding the
preparation, prosecution or maintenance of any Patent Rights covering Joint
Improvements, the other party shall, thereafter, have sole rights in and to such
Patent Rights.

                       5.6     Use and Sublicensing of Joint Improvements. 
Subject to the exclusive Ownership Rights of the parties under this Section 5
and the funding obligations of the parties under Section 5.5, each party shall
be entitled to use its rights to Joint Improvements, and to sublicense such
rights, without any further consideration to the other party.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

16




          6.          Further Development of Next Generation ****** and
Commercialization of the Product 

                       6.1     Responsibilities of BioGeneriX for
Commercialization in EU.  From and after the License Effective Date, BioGeneriX
shall use Reasonable Commercial Efforts during the term of the License to
diligently (i) initiate preclinical development of Next Generation ******, (ii)
pursue all approvals and obtain all licenses and permits necessary for the
development of Next Generation ****** and commercialization of the Product in
the EU; and (iii) market and sell the Product in the EU.  Such activities shall
be the sole responsibility of BioGeneriX and shall be conducted at its sole cost
and expense.  It is acknowledged and agreed that BioGeneriX may pursue such
activities, and meet its obligations under this Section 6.1, with one or more
partners.

                       6.2     Commercialization in the United States and
Japan.  It is contemplated that BioGeneriX will pursue the development and
commercialization of the Product in the United States, Japan and other countries
in the Territory selected by BioGeneriX, with one or more partners.  With
respect to each of the United States and Japan, if BioGeneriX (acting directly
or through a partner) shall not have made the first commercial sale of the
Product within one year after the later of ****** (or such other date as the
parties shall mutually agree upon in writing) or the expiration of the last key
blocking patent in such country, then the licenses granted to BioGeneriX under
Section 4 with respect to such country shall be terminable by Neose upon 60
days’ notice, and the parties shall have the rights and obligations set forth in
Section 21.1, to the extent applicable.        

                       6.3     Supply of Reagents.  From and after the License
Effective Date, BioGeneriX shall use Reasonable Commercial Efforts during the
term of the License to (i) to supply to Neose, upon commercially reasonable
terms, such quantities as Neose may reasonably request of any Reagents that are
being manufactured by or for BioGeneriX under the License, and (ii) upon the
request of Neose, to provide to Neose the know-how owned or controlled by
BioGeneriX and/or its CMO that is useful in connection with the commercial-scale
production of such Reagents by or for Neose, to the extent that BioGeneriX
and/or its CMO has the right to transfer such know-how to Neose.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

17




                       6.4     Technical Assistance.  Upon the reasonable
request of BioGeneriX  at any time after the License Effective Date during the
term of the License, Neose agrees to provide reasonable technical assistance to
BioGeneriX (and/or its CMO) with respect to the further development of Next
Generation ******, subject to reimbursement by  BioGeneriX for any such
technical assistance based on Neose’s annual full-time-equivalent rate in effect
at the time (which rate is now US$****** and shall be fixed, for the purposes of
this Agreement, at US$****** until the third anniversary of the Effective Date).

          7.          Royalties and Milestone Payments

                       7.1     Royalties  BioGeneriX shall pay royalties to
Neose on Net Sales of the Product in the Territory in each calendar year during
the term of this Agreement, as follows:

                                   7.1.1     ****** % of the portion of Net
Sales of the Product in the calendar year up to US$******;

                                   7.1.2     ****** % of the portion of Net
Sales of the Product in the calendar year greater than US$****** and up to
US$******; and

                                   7.1.3     ****** % of the portion of Net
Sales of the Product in the calendar year greater than US$******.

                       7.2     Milestone Payments.  BioGeneriX shall pay
milestone payments in the amounts set forth below, in each case, upon the
occurrence of the respective milestone event:

                                   7.2.1     US$****** upon the ******;

                                   7.2.2     US$****** upon the ******;

                                   7.2.3     US$****** upon the ******;

                                   7.2.4     US$****** upon the ****** for the
Product ******;

                                   7.2.5     US$****** upon the ****** of the
Product in ******;

                                   7.2.6     US$****** when ****** of the
Product in ******;

                                   7.2.7     US$****** upon ******  of the
Product in ******;

                                   7.2.8     US$****** upon the ******;

                                   7.2.9     US$****** upon ******  of the
Product ******;

                                   7.2.10     US$****** when ****** of the
Product in ******;

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

18




                                   7.2.11     US$****** when ****** in the
Territory ****** in any calendar year; and

                                   7.2.12     US$****** when ****** in the
Territory ****** in any calendar year.

                       7.3     Royalty Reports.  Within forty-five (45) days
after the close of each Calendar Quarter, BioGeneriX shall furnish to Neose a
written report showing in reasonably specific detail, on a country-by-country
basis for the Product:  (i) all Net Sales during such quarter expressed in
United States Dollars; (ii) the exchange rates used in determining Net Sales in
United States Dollars in accordance with Section 11.2; and (iii) royalties
payable in United States Dollars based upon such Net Sales during such quarter.

          8.          Certain Regulatory Matters

                       8.1     Establishment Licenses.  BioGeneriX shall be
responsible for complying with all establishment registration requirements and
obtaining all other applicable approvals required for its activities in respect
of the development of Next Generation ****** and production of the Product. 
Neose shall provide reasonable technical assistance to BioGeneriX in respect of
these activities, in accordance with Section 6.4.

                       8.2     Regulatory Approvals.  BioGeneriX shall be
responsible for obtaining any and all Regulatory Approvals sought with respect 
to the Product in the Territory, each of which will be owned by, and registered
in the name of, BioGeneriX or its partner.

                       8.3     Meetings with Government Agencies.  BioGeneriX
shall promptly furnish to Neose copies of any correspondence with the FDA, EMEA
or other government agency that relates to the Neose Technology.

                       8.4     Governmental Inspection.  BioGeneriX shall advise
Neose of any governmental visits to, or written or oral inquiries about, any
facilities or procedures for the manufacture, storage or handling of the
Product, promptly (but in no event later than seven calendar days) after such
visit or inquiry, if such visit or inquiry relates to the Neose Technology. 
BioGeneriX shall furnish to Neose, within seven days after receipt, a copy of
any report or correspondence issued by the governmental authority in connection
with such visit or inquiry, purged only of confidential or proprietary
information that is unrelated to the Neose Technology.  In addition, BioGeneriX
shall furnish to Neose, at least five working days prior to sending, a copy of
any correspondence proposed to be sent to any governmental authority that is
related to the Neose Technology, and shall revise such correspondence to take
into account the reasonable suggestions of Neose made during the
five-working-day period. 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

19




                       8.5     Government Inquiries.  BioGeneriX shall advise
Neose of any inquiry, notice or investigation initiated or made by any
governmental authority relating to the clinical development, promotion,
advertisement, marketing or sale of the Product, if such inquiry, notice or
investigation relates to the Neose Technology.  The parties shall cooperate and
consult with each other in responding to any such governmental authority.

                       8.6     Adverse Reactions.  BioGeneriX shall notify Neose
of any adverse drug reactions related to the Product, which procedures shall be
consistent with the strictest requirements of any jurisdiction in the
Territory. 

                       8.7     Recalls and Market Withdrawals.  If at any time
(i) any governmental or regulatory authority in the Territory issues a request,
directive, or order that the Product be recalled or withdrawn, or (ii) a court
of competent jurisdiction orders such a recall or withdrawal in the Territory,
or (iii) BioGeneriX determines that the Product should be recalled, BioGeneriX
promptly shall notify Neose of such fact and any the reasons therefor.

                       8.8     Compliance with Law.  Each party shall comply
with all applicable laws, rules and regulations that are material to the conduct
of its activities under this Agreement.

          9.          Trademarks and Labeling.  BioGeneriX shall be solely
responsible for the (i) selection, maintenance and use of trademarks to be used
for the Product, and (ii) label, package insert, packaging, advertising and
promotional materials for the Product.

          10.          Intellectual Property Claims

                       10.1     Defense Proceedings.  If a claim is asserted
against a party by a third party alleging infringement of the third party’s
intellectual property rights resulting from the development, manufacture, use or
sale of the Product, such party shall promptly notify the other party of the
claim.  The party against whom the claim has been made shall control the defense
of any such claim at its sole cost.  If a claim is asserted against both
parties, then the parties shall cooperate with respect to the defense of such
claim and shall share the costs thereof equally, or in such other proportions as
they may mutually agree.

                       10.2     Third Party Infringements.  If, in the opinion
of a party, any patent, trademark or other right included in the Neose
Technology, the BioGeneriX Technology or any other Joint Improvements has been
infringed by a process and/or product of a third party in the Territory, that
party shall give notice of such infringement to the other party. The party
owning the infringed right may, at its discretion and expense, take such steps
as it deems necessary or desirable to prosecute such infringement.  If the party
owning the right does not bring suit or take other appropriate action within 90
days after receiving notice of such infringement, the other party shall have the
right, but not the obligation, to bring suit or take other appropriate action
with respect to the infringed right, at its own expense and risk. The party
owning the infringed right shall duly cooperate with the party bringing suit or
taking action in order to enable the latter to do so. If the right consists of
Joint Improvements not owned solely by a party, the parties shall determine the
appropriate procedures for handling the alleged infringement.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

20




                       10.3     Settlement of Claims.  Neither party may settle
a claim described in this Section 10 without the consent of the other party, if
such settlement would impose any monetary obligation on the other party or
require the other party to submit to an injunction or otherwise limit the other
party’s rights under this Agreement.

                       10.4     Allocation of Awards.  All monetary damages
awarded to the parties in any action against a third party under this Section 10
shall be used first to reimburse the costs incurred by the party or parties
prosecuting or defending such action, and any excess shall be allocated as
follows: (i) any amount that is attributable to a Product within the Territory
shall be treated as Net Sales, and (ii) any amount that is explicitly
attributable to a subject matter other than the Product shall be remitted to the
party who owns the intellectual property at issue.

                       10.5     Cooperation.  In conducting the defense or
prosecution of any claim described in this Section 10, each party shall consult
with and keep the other party informed of the status of the action.  Upon
reasonable request, a party shall assist the persons controlling the defense or
prosecution of an infringement claim, at the cost of the requesting party.

          11.          Payments

                       11.1     Place of Payment.  All payments to Neose under
this Agreement shall be made by wire transfer in immediately available funds in
US dollars to the account designated in writing by Neose from time to time. 

                       11.2     Currency Conversion.  If Net Sales are received
in a currency other than U.S. dollars, Net Sales shall be computed using the
average of the conversion rates of the non-U.S. currency into U.S. dollars
published in The Wall Street Journal during the Calendar Quarter for which Net
Sales are reported.

                       11.3     Late Payments.  Payments hereunder shall be
deemed paid as of the day on which they are received at the account designated
pursuant to Section 11.1.  Any payment which is not paid within 30 days after it
becomes due shall accrue interest thereon from such date until the date of its
payment in full at three (3) percentage points over the per annum interest rate
published as the “Prime Rate” in The Wall Street Journal, but in no event shall
such rate exceed the maximum rate permitted by applicable law. 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

21




          12.          Books, Records and Accounting

                       12.1     Maintenance of Records.  BioGeneriX shall
maintain complete and accurate books of account in accordance with generally
accepted accounting principles, in sufficient detail to allow Net Sales to be
verified.  BioGeneriX shall retain such records for at least five years.

                       12.2     Access and Inspection.  Neose shall have
reasonable access to the books and records of BioGeneriX relating to the
development of Next-Generation ******  and commercialization of the Product.
 Neose, at its own expense and upon reasonable prior notice, shall have the
right to have such books and records examined and audited by outside auditors
reasonably acceptable to BioGeneriX.  BioGeneriX shall make its relevant books
and records available for inspection by the independent auditors of Neose, at
the expense of Neose, not more than once each calendar year, upon reasonable
prior notice and during normal business hours.  The independent auditors shall
report to Neose only whether or not the reports submitted by BioGeneriX are
accurate for the period covered and the details concerning any identified
discrepancies.  If any such audit reveals an underpayment, BioGeneriX shall
promptly pay to Neose the amount of such underpayment.  If any such underpayment
exceeds 10% of the amount due, BioGeneriX shall pay the entire expense of such
audit within 20 days after invoice.  Any inspection of the books and records of
BioGeneriX shall be conducted subject to the confidentiality obligations under
Section 13.

          13.          Confidentiality. 

                       13.1     Obligations of Receiving Party.  Each party and
its representatives will maintain in confidence any information relating to this
Agreement that is received from, or owned by, the other party that is
confidential or proprietary (the “Confidential Information”) and will use the
Confidential Information only for purposes of this Agreement.   Except as
expressly provided in this Agreement, the parties shall not at any time during
their access to the Confidential Information or at any time thereafter, use or
permit others to use any of the Confidential Information for any purpose, except
as may be necessary to perform their obligations under this Agreement.  The
foregoing obligations shall not apply to, and the definition of “Confidential
Information” does not include any information that:

                                   13.1.1     is now, or in the future becomes,
public knowledge other than through any acts or omissions of the receiving
party;

                                   13.1.2     is required to be disclosed
pursuant to applicable laws, rules, regulations, government requirement or court
order (provided, however, that the receiving party shall promptly advise the
furnishing party of its notice of any such requirement or order and shall
cooperate with the furnishing party’s reasonable efforts to limit such
disclosure);

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

22




                                   13.1.3     the receiving party can
demonstrate by written records was  known by it before receipt from the
furnishing party; or

                                   13.1.4     is received by the receiving party
from another person or entity that is under no obligation of confidentiality to
the furnishing party to keep the same confidential.

                       13.2     Injunctive Relief.  Both parties agree that it
would be impossible or inadequate to measure and calculate the other party’s
damages from any breach of the covenants made in Section 13.1.  Accordingly, the
receiving party agrees that if it breaches any of such covenants, the furnishing
party will have available, in addition to any other right or remedy available,
the right to seek an injunction from a court of competent jurisdiction
restraining such breach or threatened breach and to seek specific performance of
any such provision of this Agreement.  Both parties further agree that no bond
or other security shall be required in obtaining such equitable relief.

          14.          Certain Representations, Warranties and Covenants.  Each
party represents and warrants to the other that:

                       14.1     it is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

                       14.2     it has the corporate power and authority to
execute, deliver and perform this Agreement;

                       14.3     the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate action and
this Agreement is binding and enforceable against such party in accordance with
its terms;

                       14.4     the execution, delivery and performance of this
Agreement by it (i) do not conflict with, or constitute a breach or default
under its organizational documents or any law, order, judgment or governmental
rule or regulation applicable to it, and (ii) do not and will not conflict with,
or constitute a breach or default under or require any consent or approval not
obtained under, any provision of any material agreement, contract, commitment or
instrument to which it is a party;

                       14.5     subject to Section 23, to its knowledge, it is
not required to obtain the consent or approval of any third party to perform its
obligations under this Agreement;

                       14.6     it shall use Reasonable Commercial Efforts to
maintain in full force and effect its licenses from third parties that are
included as of the Effective Date in the BioGeneriX Technology or the Neose
Technology, as the case may be, and shall notify the other party promptly if it
receives a notice of default or termination of any such rights; and if such
maintenance is not possible or practicable in any case, it shall use best
efforts to assist the other party in obtaining such license rights directly from
its licensor;

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

23




                       14.7     in the case of Neose, upon the request of
BioGeneriX following the exercise of the Option, it shall use Reasonable
Commercial Efforts to obtain such assurances as BioGeneriX may reasonably
request regarding the availability of direct license rights from the licensor of
any and all license rights that are included as of the Effective Date in the
Neose Technology, in each case, at the cost of BioGeneriX;

                       14.8      in the case of BioGeneriX, it owns all
intellectual property rights included as of the Effective Date in its license to
Neose under Section 4.6 and has the right to transfer ****** to Neose for the
purpose of performing the Research; and

                       14.9     in the case of Neose, it has not received any
notice from a third party licensor terminating any licensed rights included in
the Neose Technology.

          15.          No Inconsistent Agreements.  Neither party shall enter
into any oral or written agreement after the Effective Date that would be
inconsistent with its obligations under this Agreement or deprive the other
party of the benefits of this Agreement in any substantial respect.

          16.          Disclaimer, Indemnification and Insurance

                       16.1     No Warranty.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY EXPRESS OR IMPLIED WARRANTIES, STATUTORY
OR OTHERWISE, CONCERNING NEXT GENERATION ****** OR THE TECHNOLOGY LICENSED, OR
TO BE LICENSED, BY IT TO THE OTHER PARTY.   WITHOUT LIMITING THE FOREGOING,
NEITHER PARTY MAKES ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR OTHERWISE, QUALITY OR USEFULNESS OF THE TECHNOLOGY
OR THE PRODUCT.

                       16.2     Indemnification by Neose.  Neose shall
indemnify, defend and hold harmless BioGeneriX, and its employees, officers,
directors and agents (each, a “BioGeneriX Indemnified Party”) from and against
any and all third party claims, suits, losses, obligations, damages,
deficiencies, costs, penalties, liabilities (including strict liabilities),
assessments, judgments, amounts paid in settlement, fines, and expenses
(including court costs and reasonable fees of attorneys and other professionals)
(individually and collectively, “Losses”) resulting from or arising in
connection with (i) the breach by Neose of any of its representations,
warranties or covenants contained in Section 14 or 15, and (ii) any claim by a
third party alleging that the use of the Neose Technology infringes upon the
Patent Rights of such third party.  Notwithstanding the foregoing, Neose shall
have no obligation to indemnify, defend or hold harmless a BioGeneriX
Indemnified Party for any Losses to the extent that such Losses were caused by
(i) the negligence, unlawful act or willful misconduct of any of the BioGeneriX
Indemnified Parties, or (ii) a breach by BioGeneriX of any of its
representations, warranties or covenants set forth in Section 14 or 15.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

24




                       16.3     Indemnification by BioGeneriX.  BioGeneriX shall
indemnify, defend and hold harmless Neose, and its employees, officers,
directors and agents (each, a “Neose Indemnified Party”) from and against any
and all Losses resulting from or arising in connection with (i) the breach by
BioGeneriX of any of its representations, warranties or covenants set forth in
Section 14 or 15, (ii) the failure of BioGeneriX to comply with any obligation
of BioGeneriX with respect to the development of the Next Generation ******,
(iii) the promotion, distribution, use, testing, marketing, sale, or other
disposition of the Product, and (iv) any claim by a third party alleging that
the use of the BioGeneriX Technology in the Research, or the manufacture, sale
or use of the Product by or for BioGeneriX infringes upon the Patent Rights of
such third party, except to the extent such claims arise solely as a result of
the use of Neose Technology in accordance with the License.  Notwithstanding the
foregoing, BioGeneriX shall have no obligation to indemnify, defend or hold
harmless a Neose Indemnified Party for any Losses to the extent that such Losses
were caused by (i) the negligence or willful misconduct of any of the Neose
Indemnified Parties, or (ii) a breach by Neose of any of its representations,
warranties or covenants set forth in Section 14 or 15.

                       16.4     Indemnification Procedure.  Each party shall
provide prompt written notice to the other of any actual or threatened Loss or
claim therefor of which the other becomes aware; provided that the failure to
provide prompt written notice shall only be a bar to recovering Losses to the
extent that a party was prejudiced by such failure.  In the event of any such
actual or threatened Loss or claim therefor, each party shall provide the other
information and assistance as the other shall reasonably request for purposes of
defense and each party shall receive from the other all necessary and reasonable
cooperation in such defense including, but not limited to, the services of
employees of the other party who are familiar with the transactions or
occurrences out of which any such Loss may have arisen.  The indemnifying party
shall keep the indemnified party reasonably informed of the progress of any
claim, suit or action under this Section 16.4 and the indemnified party shall
have the right to participate in any such claim, suit or proceeding with counsel
of its choosing at its own expense, but the indemnifying party shall have the
sole right to control the defense of settlement thereof.  Notwithstanding the
foregoing, the indemnifying party shall not be liable for any amounts due as a
result of settlement or compromise or admission of liability by the indemnified
party except as otherwise agreed in advance in writing by the indemnifying
party.

                       16.5     Consequential Damages.  EXCEPT FOR DAMAGES
PAYABLE IN CONNECTION WITH A PARTY’S INDEMNIFICATION OBLIGATIONS (WHICH MAY
INCLUDE LIABLITY FOR CONSEQUENTIAL DAMAGES OWED BY THE INDEMNIFIED PARTY TO A
THIRD PARTY), NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER PARTY FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES
SUFFERED BY SUCH OTHER PARTY AND ARISING OUT OF OR RELATED TO THIS AGREEMENT,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE), INCLUDING,
WITHOUT LIMITATION, LOST PROFITS, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

25




          17.          Publications

                       17.1     Public Announcement of Agreement.  Each party
shall be entitled to announce the signing of this Agreement in substantially the
form attached as Exhibit C, and, otherwise, with the prior written consent of
the other party, which shall not be unreasonably withheld.  The parties
acknowledge and agree that neither party may disclose the identity of the
protein that is the focus of the Research except in compliance with Sections 13
and 17.2.2.  

                       17.2     Other Publicity 

                                   17.2.1     Certain Neose Publications.  Neose
shall have the right to use the results of Research for scientific and
promotional publication purposes, with the prior written consent of BioGeneriX,
which may be withheld only as reasonably necessary to protect confidentiality
and Patent Rights. 

                                   17.2.2     Procedures.  Except as otherwise
provided in Section 17.1, the parties shall consult with each other and
coordinate all publicity concerning the existence and terms of this Agreement
and the activities and progress of the Research and the further development of
Next Generation ****** and commercialization of the Product.  A party shall not
disclose the confidential terms of this Agreement to any third parties without
the prior written consent of the other party.  The foregoing prohibition shall
not apply to the extent that any disclosure is (i) of information in the public
domain other than through the fault of the disclosing party or its employees,
licensees, agents or subcontractors, in violation of this Agreement, (ii)
believed in good faith to be required to comply with any applicable law,
regulation or order of a government authority of court of competent jurisdiction
(including any securities laws applicable to a party), in which event the
disclosing party shall use all reasonable efforts to advise the other party in
advance of the need for such disclosure, or (iii) made, under confidentiality,
to a recipient who is a licensor, licensee or potential licensor or licensee and
to whom such disclosure is reasonably required to define the scope of rights
which could be granted to the recipient without violating the terms of this
Agreement.

          18.          Standstill.  BioGeneriX agrees that, until the later of
******, except with the written consent of the Board of Directors of Neose,
BioGeneriX shall not:  (i) increase its beneficial ownership of Common Stock of
Neose to a number of shares representing 15% or more of the outstanding shares
of Common Stock of Neose at any time without the prior written consent of Neose;
(ii) make, or in any way participate in, any “solicitation” of “proxies” (as
such terms are defined under Regulation 14A of the Exchange Act) to vote or seek
to advise or influence in any manner whatsoever any person or entity with
respect to the voting of any securities of Neose or any of its subsidiaries;
(iii) form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any securities of Neose or
any of its subsidiaries; or (iv) otherwise act, whether alone or in concert with
others, to seek to propose to Neose, any subsidiary of Neose or any of their
stockholders any merger, business combination, restructuring, recapitalization
or similar transaction to or with Neose or any of its subsidiaries or otherwise
seek or propose to influence or control the management or policies of Neose.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

26




          19.          Dispute Resolution

                       19.1     By Senior Officers.  If any dispute arises under
this Agreement which cannot be resolved expeditiously by the Joint Project Team
after due consideration, the matter shall be submitted to the Chief Executive
Officer of BioGeneriX and the Chief Executive Officer of Neose for resolution. 
If the two executives can not resolve the dispute to their mutual satisfaction
within 30 days, the dispute shall be referred to arbitration under Section 19.2
below.

                       19.2     Arbitration

                                   19.2.1     Except as otherwise provided, all
disputes arising between Neose and BioGeneriX under this Agreement that have not
been resolved in accordance with Section  19.1 shall be settled by arbitration
conducted in accordance with the procedures of the International Chamber of
Commerce (“ICC”). The version of the arbitration rules which are in force when
the dispute occurs shall be decisive. The arbitration tribunal shall have one
arbitrator, who shall be selected from the panels of the ICC by agreement of the
parties, provided, however that if the parties cannot agree on the  arbitrator,
the arbitration tribunal shall consist of three arbitrators, one selected by
Neose, one selected by BioGeneriX, and the third selected by the other two
arbitrators. The arbitration tribunal may also decide on the validity of the
arbitration agreement. The place of the arbitration tribunal shall be London,
United Kingdom. The arbitration proceedings, orders and writs shall be in the
English language. 

                                   19.2.2     Any award rendered by the
arbitrators shall be binding upon the parties hereto and shall be final. 
Judgment upon the award may be entered in any court of record of competent
jurisdiction.

                                   19.2.3     Each party shall pay its own
expenses of arbitration and the expenses of the arbitrators shall be equally
shared unless otherwise ordered by the arbitrators.

          20.          Term and Termination

                       20.1     Term.  The Agreement shall commence as of the
Effective Date and, unless earlier terminated in accordance with this Section
20, shall continue in accordance with its term until five years after the
Product has been launched in each of the EU, the United States and Japan.  Six
months before the expiry of the term of this Agreement, the parties shall
negotiate the extension of the term for a further period of five years under
substantially the same terms and conditions set forth in this Agreement. 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

27




                       20.2     Termination By BioGeneriX.  This Agreement may
be terminated by BioGeneriX at any time after the end of the Research Term,
effective upon 60 days written notice to Neose.

                       20.3     Termination by Neose.  This Agreement may be
terminated by Neose upon 90 days written notice to BioGeneriX based upon the
occurrence of any of the situations described in Sections 20.3.1 through 20.3.3
if the situation has not been remedied within the 90-day period. 

                                   20.3.1     ******, or such later date as the
parties may mutually agree upon in writing within 90 days after the end of the
Research Term.

                                   20.3.2     ******, or such later date as the
parties may mutually agree upon in writing within 90 days after the end of the
Research Term.

                                   20.3.3     ****** or such later date as the
parties may mutually agree upon in writing within 90 days after the end of the
Research Term.

                                   20.3.4     ******.

With respect to the dates set forth in Sections 20.3.1 through 20.3.3, if
BioGeneriX duly exercises the Option, the parties shall meet promptly after the
end of the Research Term to determine whether the dates in each such section are
reasonable in view of all the facts and circumstances available at that time. 
With respect to any such date that is determined by the parties not to be
reasonable, the parties shall use Reasonable Commercial Efforts to mutually
agree upon a reasonable date, which shall be substituted therefor by amendment
of this Agreement.  If the parties cannot agree in any such instance, the matter
shall be subject to dispute resolution in accordance with Section 19.

                       20.4     Termination Upon Breach.  This Agreement may be
terminated by a party upon breach by the other party of ******, the other party
in this Agreement if, as a result, the non-breaching party is denied ****** and
the breach is not substantially cured within 60 calendar days after the
non-breaching party gives the breaching party written notice of such breach. 

                       20.5     Partial Termination

                                   20.5.1     Mandatory Termination.  This
Agreement shall be terminated by either party as to the Product or any
indication if a court or governmental authority of competent jurisdiction in a
final order or decree restrains or enjoins the development, manufacture or sale
of the Product or indication under this Agreement in any material respect.  If
any such order or decree affects the development, manufacture or sale of the
Product only in a particular country within the Territory, the termination of
this Agreement shall apply only to that country. 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

28




                                   20.5.2     EU.  This Agreement shall
terminate as provided in Section 20.1 or on a country-by-country basis in any
country within the EU upon the expiration of the last to expire of the patents
included in the Neose Technology.  Six months before the expiry of the term of
this Agreement as set forth in Section 20.1, the parties, however shall
negotiate the extension of the term for a further period of five years under
substantially the same terms and conditions set forth in this Agreement.

                                   20.5.3     United States and Japan.  This
Agreement shall terminate as provided in Section 6.2 on a country-by-country
basis in the United States and Japan.

                       20.6     Effective Date of Termination.  Unless otherwise
provided in this Agreement, termination by either party pursuant to this Section
20 shall be effective on the date of delivery of written notice of termination
to the other party hereto.

          21.          Rights and Obligations on Termination

                       21.1     Rights and Obligations of the Parties.  Upon the
termination or partial termination of this Agreement for any reason, the License
and all Sublicenses shall terminate (on a country-by-country basis in the case
of partial termination), and BioGeneriX promptly shall effect the transfer to
Neose all of the know-how owned or controlled by BioGeneriX and/or any CMOs that
is useful in connection with the commercial-scale production of Reagents by or
for Neose, to the extent that BioGeneriX has the right to effect such transfer. 
In addition, upon the termination of this Agreement by BioGeneriX under Section
20.2 or by Neose under Section 20.3 or 20.4, or the partial termination under
Section 20.5.3, and, in each case, the written notice from Neose to BioGeneriX
indicating that Neose elects to continue the development and commercialization
of the Product in one or more countries, to the extent that BioGeneriX has the
right to do so, BioGeneriX shall effect the grant to Neose of the exclusive
right to develop the Next Generation ****** and commercialize the Product,
worldwide or in such countries, as the case may be, subject to the payment of
******, as determined in accordance with Section 21.2.  Furthermore, in the case
of a partial termination under Section 20.5.3, BioGeneriX shall use Reasonable
Commercial Efforts to supply Neose such quantities as Neose may require to
commercialize the Product in the country or countries as to which the partial
termination shall have occurred, upon commercially reasonable terms and
conditions.

                       21.2     Establishment of Royalties.  Any rights and
licenses granted to Neose in accordance with second sentence of Section 21.1
shall be subject to payment to BioGeneriX of ****** in each country or
territory, at commercially reasonable rates, to be determined by the parties in
good faith, at the time of the grant, taking into account: (i) benchmark ****** 
in the industry for products (a) at a similar stage of development, (b) being
developed for similar indications, and (c) having similar market potential; (ii)
the existing and future supply and technology transfer arrangements in the Field
between the parties; (iii) ******; and (iv) any other significant factors
mutually agreed upon by the parties.  During the 45-day period following notice
from Neose’s election to continue the development and commercialization of the
Product, the parties shall negotiate in good faith the royalties of the license
required to be granted under Section 21.1 and any supply arrangements to be
entered into under Section 21.3.  If such royalties and supply arrangements
shall not have been established, or such licenses shall not have been
effectively granted during such 45-day period, the royalties shall be determined
by the dispute resolution procedures set forth in Section 19.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

29




                       21.3     Supply Arrangements.  Promptly after Neose’s
election to continue the development and commercialization of the Product, to
the extent that BioGeneriX has the right to do so, BioGeneriX shall transfer to
Neose, upon request, all Confidential Information in its possession that is
necessary for the manufacture, use or sale of the Product, except for one copy
that may be retained in its confidential archives.  In addition, upon the
request of Neose, BioGeneriX shall use Reasonable Commercial Efforts to supply
the Product, or any materials supplied by BioGeneriX, or to transfer to the
Neose the technology required to manufacture the Products or required materials,
in each case upon commercially reasonable terms.  Neose shall use Reasonable
Commercial Efforts to identify a replacement manufacturer or establish a
manufacturing facility for the Product, or required materials, in a timely
manner.  To the extent that BioGeneriX has the right to do so, BioGeneriX shall
use Reasonable Commercial Efforts to enable Neose to assume the business of
producing the Product, including, without limitation:  (i) providing all
approvals, consents, documents and information that are necessary or desirable
to permit Neose to enter into a development or supply agreement with any CMOs on
substantially the same business terms as those in then in effect between
BioGeneriX and such CMOs; (ii) providing all manufacturing information and
descriptions of the applicable technology and processes used by BioGeneriX to
manufacture the Product, in sufficient detail to permit Neose to manufacture (or
have manufactured) the Product in commercial quantities in an efficient manner;
(iii) providing samples of all organisms or other materials and processes used
in producing the Product, or required materials; and (iv) providing such
training of personnel as may be necessary to permit Neose to manufacture (or
have manufactured) the Product.  If for any reason BioGeneriX is not legally
permitted to transfer the necessary technology or rights to Neose for these
purposes, BioGeneriX will use Reasonable Commercial Efforts to otherwise make
available to Neose the benefits of this Section 21.3. 

                       ******.  ******.

                       21.4     Survival.  Neither party shall be relieved of
its obligations to pay any sums of money due or payable or accrued under this
Agreement as of the date of its termination.  Sections regarding
confidentiality, royalty payments, access and inspection, warranties,
indemnification, insurance, standstill, and rights and obligations on
termination (including, without limitation, provisions relating to the rights
and obligations of the parties under this Section 21), and ****** shall survive
the termination of this Agreement.  In addition, any provision required to
interpret and enforce the parties’ rights and obligations under this Agreement
also shall survive to the extent required for the full observation and
performance of this Agreement in accordance with their respective terms.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

30




                       21.5     Remedies Not Exclusive.  The termination by
either party pursuant to Section 20 shall not prejudice any other remedy that a
party might have in law or equity with the exception, however, of claiming
compensation for consequential loss or indirect damages resulting from such
termination.  

          22.          Certain Taxes

                       22.1     Withholding Taxes and VAT.  In the event that
any withholding tax is applicable to the payment of royalties or any other
payment due by one party to the other party under this Agreement, the party
obligated to pay such tax shall be responsible for payment of the tax and shall
be entitled to reduce the amount of the respective royalties or other payment
due by the amount of such tax paid.  If any such withholding tax is payable by a
party in respect of royalties or payments already paid, the other party shall
refund the amount of the tax due.  With respect to any VAT, Neose shall pay any
VAT imposed by the U.S. tax authorities, and BioGeneriX shall pay any VAT
imposed by the German tax authorities.

                       22.2     Evidence of Payment and Assistance.  Each party
shall promptly provide the other party such official receipts and other evidence
of payment of taxes as the other party may reasonably request.  Each party shall
render reasonable assistance in order to allow the other party the benefit of
any present or future treaty against double taxation applicable to the
activities of the parties under this Agreement.

          23.          Governmental Approval

                       23.1     HSR Filing.  If BioGeneriX exercises the Option
or if Neose exercises its rights under Section 21, each party shall make the
determination as to whether filing under the HSR Act is required.  If any HSR
filing is required, to the extent necessary, each party shall file, as soon as
practicable after the date this Agreement is executed, with the Federal Trade
Commission (the “FTC”) and the Antitrust Division of the United States
Department of Justice (the “Antitrust Division”) the notification and report
form (the “Report”) required under the HSR Act with respect to the transactions
as contemplated hereby and shall reasonably cooperate with the other party to
the extent necessary to assist the other party in the preparation of its Report
and to proceed to obtain necessary approvals under the HSR Act, including but
not limited to the expiration or earlier termination of any and all applicable
waiting periods required by the HSR Act.  Each party shall bear its own
expenses, including, without limitation, legal fees, incurred in connection with
preparing such filings.

                       23.2     Obligations.  Each party shall use its good
faith efforts to eliminate any concern on the part of any court or government
authority regarding the legality of the proposed transaction, including, if
required by federal or state antitrust authorities, promptly taking all steps to
secure government antitrust clearance, including, without limitation,
cooperating in good faith with any government investigation including the prompt
production of documents and information demanded by a second request for
documents and of witnesses if requested.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

31




                       23.3     Additional Approvals.  Each party will cooperate
and use respectively all reasonable efforts to make all other registrations,
filings and applications, to give all notices and to obtain as soon as
practicable all governmental or other consents, transfers, approvals, orders,
qualifications authorizations, permits and waivers, if any, and to do all other
things necessary or desirable for the consummation of the transactions as
contemplated hereby.  Neither party shall be required, however, to divest or
out-license products or assets or materially change its business if doing so is
a condition of obtaining approval under the HSR Act or other governmental
approvals of the transactions contemplated by this Agreement.

                       23.4     Termination.  If a Report is required to be
filed under the HSR Act, either party hereto may terminate this Agreement by
written notice to the other party, if, within one hundred twenty (120) days
after a party duly elects to become a Continuing Licensee under this Agreement,
approval of the provisions of this Agreement relating to the Continuing Licensee
and Continuing Licensor under the HSR Act has not been obtained or the notice
and waiting period, as may be extended by the FTC, under the HSR Act has not
expired without adverse action regarding this Agreement or the transactions
contemplated hereby.  If this Agreement is terminated pursuant to this Section
26.4, then, notwithstanding any provision in this Agreement to the contrary,
neither party hereto shall have any further obligation to the other party with
respect to the subject matter of this Agreement.

          24.          Miscellaneous

                       24.1     Entire Agreement.  This Agreement and the
Exhibits, Schedules and Appendices hereto contain the entire understanding of
the parties with respect to the subject matter hereof and supersede all previous
verbal and written agreements, representations and warranties with respect
thereto.  This Agreement may be released, waived, modified or amended only by
written agreement signed by the party against whom enforcement of any release,
waiver, modification, amendment or other change is sought. The parties are also
parties to a Research, Development and License Agreement dated April 26, 2004
which relates to difference subject matter and remains in full force and effect.

                       24.2     Headings; Definitions.  The section headings
contained in this Agreement are inserted for convenience of reference only and
will not affect the meaning or interpretation of this Agreement.  All references
to any Section, Exhibit, Schedule or Appendix contained in this Agreement means
a Section, Exhibit, Schedule or Appendix to this Agreement unless otherwise
stated.  All capitalized terms defined in this Agreement are equally applicable
to both the singular and plural forms of such terms.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

32




                       24.3     Force Majeure.  Failure of any party to perform
its obligations under this Agreement (except the obligation to make payments)
shall not subject such party to any liability or place it in breach of any term
or condition of this Agreement if such failure is caused by any cause beyond the
reasonable control of the nonperforming party, including without limitation acts
of God, fire, explosion, flood, drought, war, riot, sabotage, embargo, strikes
or other labor trouble, failure in whole or in part of suppliers to deliver on
schedule materials, equipment or machinery, interruption of or delay in
transportation, a national health emergency or compliance with any order or
regulation of any government entity acting with color of right, provided that
the nonperforming party uses all reasonable efforts to limit the effects of the
force majeure event. 

                       24.4     No Interference with Existing Businesses.  Each
of BioGeneriX and Neose acknowledges that the other party is engaged in the
business of developing, manufacturing, marketing and selling products and
services outside the Field.  Nothing in this Agreement shall prevent either
party from continuing to carry on its business or from entering into agreements
with third parties outside the Field.

                       24.5     Waiver.  The failure of a party to enforce any
breach or provision of this Agreement shall not constitute a continuing waiver
of such breach or provision and such party may at any time thereafter act upon
or enforce such breach or provision of this Agreement.  Any waiver of breach
executed by either party shall affect only the specific breach and shall not
operate as a waiver of any subsequent or preceding breach.

                       24.6     No Assignment.  No party may sell, assign,
pledge or otherwise dispose of all or any portion of its interest in the
Collaboration or right thereto without the prior written consent of the other
party, except that no such consent is required for any such transfer to an
Affiliate or to a successor to substantially all of the party’s business. 
Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding upon the parties and their respective permitted successors and assigns.

                       24.7     Severability.  If any clause or provisions of
this Agreement is declared invalid or unenforceable by a court of competent
jurisdiction, such provision shall be severed and the remaining provisions of
the Agreement shall continue in full force and effect.  The parties shall use
their best efforts to agree upon a valid and enforceable provision as a
substitute for the severed provision, taking into account the intent of this
Agreement.

                       24.8     Notices.  Any notice, request or other
communication required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to be given when delivered in person or
three business days after being delivered to a recognized international courier
service (e.g., Federal Express, DHL, UPS), charges prepaid, to the other party,
addressed as follows:

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

33




If to BioGeneriX:

BioGeneriX AG

 

High-Tech-Park Neckarau

 

Janderstrasse 3

 

D-68199 Mannheim

 

Germany

 

Attention:  Chief Financial Officer

 

 

If to Neose:

Neose Technologies, Inc.

 

102 Witmer Road

 

Horsham, PA 19044

 

USA

 

Attention:  General Counsel

                       24.9     Choice of Law.  This Agreement shall be governed
by the laws of the Federal Republic of Germany without regard to provisions for
conflicts of law. The UN Convention for International Sale of Goods shall be
explicitly excluded.

                       24.10     Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be an original and all of
which, together, shall constitute the same document.

                       IN WITNESS WHEREOF, each party has caused this Agreement
to be signed by its duly authorized representative(s) as of the date first above
written.

BIOGENERIX GMBH

NEOSE TECHNOLOGIES, INC.

 

 

 

 

By:

--------------------------------------------------------------------------------

By:

--------------------------------------------------------------------------------

Name:

Elmar Schäfer

Name:

C. Boyd Clarke

Title:

Chief Executive Officer

Title:

President and CEO

 

 

 

 

 

 

 

 

By:

--------------------------------------------------------------------------------

 

 

Name:

Klaus Maleck, Ph.D.

 

 

Title:

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

34




Exhibit A

Research Deliverables

•

Identification of lead candidate for preclinical development of Next Generation
******.

•

Research-scale GlycoPEGylation process for lead candidate recommended for
preclinical development.

•

Research-scale Reagent process for Reagents used in research-scale
GlycoPEGylation process for lead candidate recommended for preclinical
development.

•

Research-scale analytical methods for analysis of lead candidate recommended for
preclinical development.

•

A referral to a source of supply for each of the research-scale Reagents used
during the Research Term in the GlycoPEGylation process for the lead candidate
recommended for preclinical development.

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

35




Exhibit B

******

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

36




Exhibit C

Form of Press Release

Neose and BioGeneriX Enter Into Commercial Agreement for Second GlycoPEGylated™
Next Generation Protein

MONTH/DAY/2005, Horsham, PA and Mannheim, Germany.  Neose Technologies, Inc.
(Nasdaq NM: NTEC) and BioGeneriX AG, a company of the ratiopharm Group, today
announced that they have entered into the research, license and option agreement
to use Neose’s proprietary GlycoPEGylation™ technology to develop a long-acting,
next-generation version of a currently marketed therapeutic protein.  Neose and
BioGeneriX had previously announced a supply and option agreement for this
protein.

Under the commercial agreement, Neose will receive further upfront and research
payments, and could receive milestone payments totaling up to $61.5 million, as
well as royalties on product sales.  BioGeneriX has the right to an exclusive,
worldwide license to use Neose’s GlycoPEGylation™ technology to develop and
commercialize a long-acting, next generation version of the undisclosed
therapeutic protein.

About BioGeneriX
BioGeneriX was founded in June 2000 to develop biopharmaceutical drugs with
known modes of action and established drug markets.  With its internal resources
and a large network of strategic partners and service providers, BioGeneriX
develops a high-quality biotech portfolio for marketing and distribution by its
parent company and global partners.  For more information, visit its website at
www.biogenerix.com.

About the ratiopharm Group
ratiopharm is Europe’s leading generics producer and in its home country Germany
the top selling and most commonly prescribed pharmaceutical brand.  The company
produces high quality medicines and sells them at low prices.  By doing so, it
contributes to cost containment in the healthcare sector.  With over 700
medicines, available exclusively from pharmacies, it has one of the widest
product ranges in the business.  ratiopharm sells 322 million pack units every
year, meeting the needs of virtually all areas of medicine, from allergies to
circulation problems and from gastroenteritis to toothaches.  Founded in 1974,
ratiopharm is now bringing its business model and experience to international
markets.  It is already active in 24 countries.  In addition to sales revenues
of 680 million Euros in Germany (including oncology unit), the company’s
world-wide operations currently generate sales of 421 million Euros.  For more
information, visit its website at www.ratiopharm.de.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

37




About Neose
Neose is a biopharmaceutical company focused on improving protein therapeutics
using its proprietary technologies.  Neose uses its novel GlycoAdvance™ and
GlycoPEGylation™ technologies to develop improved, next-generation protein
therapeutics for which there is already a substantial body of data demonstrating
safety and efficacy.  Neose intends to apply its technologies to products it is
developing on its own and to products it co-develops and co-owns with others. 
It also expects to make its technologies available, through strategic
partnerships, to improve the products of other parties.  Neose’s first two
proprietary candidates are improved, GlycoPEGylated versions of erythropoietin
(EPO) and granulocyte colony stimulating factor (G-CSF.  It is expectd that
investigational new drug (IND) applications will be submitted for these
candidates in 2005.

About GlycoPEGylation™
Neose’s GlycoPEGylation technology can extend and customize protein half-life by
uniquely linking various size PEG (polyethylene glycol) polymers to glycans that
are remote from the protein’s active site, thereby preserving activity. 
Proteins that have not benefited from traditional chemical pegylation may
benefit from GlycoPEGylation.

CONTACTS:

Neose Technologies, Inc.

BioGeneriX AG

A. Brian Davis

Federico Pollano

Sr. Vice President

Head of Business Development

and Chief Financial Officer

49-621-875 56 17

Barbara Krauter

 

Manager, Investor Relations

 

(215) 315-9000

 

E-mail: info@neose.com

 

For more information, please visit www.neose.com.

Neose “Safe Harbor” Statement under the Private Securities Litigation Reform Act
of 1995:  Statements in this press release regarding our business that are not
historical facts are “forward-looking statements” that involve risks and
uncertainties.  For a discussion of these risks and uncertainties, any of which
could cause our actual results to differ from those contained in the
forward-looking statement, see the section of Neose’s Annual Report on Form 10-K
for the year ended December 31, 2003, entitled “Factors Affecting the Company’s
Prospects” and discussions of potential risks and uncertainties in Neose’s
subsequent filings with the SEC.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

38




EXHIBIT 5

Form of Press Release

Neose and BioGeneriX Announce Second Agreement for a GlycoPEGylated™ Next
Generation Protein

January 28, 2005, Horsham, PA and Mannheim, Germany.  Neose Technologies, Inc.
(Nasdaq NM: NTEC) and BioGeneriX AG, a company of the ratiopharm Group, today
announced that they have entered into a supply and option agreement that, when
exercised, would result in the use of Neose’s proprietary GlycoPEGylation™
technology to develop a long-acting, next-generation version of a currently
marketed therapeutic protein. 

Under the agreement, BioGeneriX and Neose will enter into an initial three month
research period.  Neose will receive a payment and supply of protein for
research purposes.   During the research period, BioGenerix may enter into a
pre-negotiated research, license and option agreement under which Neose would
receive additional upfront and research payments and could receive milestone
payments totaling up to $61.5 million, as well as royalties on product sales. 
Under the research, license and option agreement, BioGeneriX would have the
right to an exclusive, worldwide license to use Neose’s GlycoPEGylation™
technology to develop and commercialize a long-acting, next generation version
of the undisclosed therapeutic protein.

“We are pleased to expand our collaboration with Neose to include a second,
strategically important BioGeneriX protein,” said Elmar Schäfer, BioGeneriX’s
chief executive officer.  “This is a further step towards an innovative, high
value portfolio and we are excited about the opportunity to apply
GlycoPEGylation™ to create another significant market opportunity.”

“We are delighted that our successful partnership with BioGeneriX for
GlycoPEGylated G-CSF has led us to pursue an additional product opportunity
together,” said C. Boyd Clarke, Neose’s president, CEO, and chairman.

About BioGeneriX
BioGeneriX was founded in June 2000 to develop biopharmaceutical drugs with
known modes of action and established drug markets.  With its internal resources
and a large network of strategic partners and service providers, BioGeneriX
develops a high-quality biotech portfolio for marketing and distribution by its
parent company and global partners.  For more information, visit its website at
www.biogenerix.com.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

39




About the ratiopharm Group
ratiopharm is Europe’s leading generics producer and in its home country Germany
the top selling and most commonly prescribed pharmaceutical brand.  The company
produces high quality medicines and sells them at low prices.  By doing so, it
contributes to cost containment in the healthcare sector.  With over 700
medicines, available exclusively from pharmacies, it has one of the widest
product ranges in the business.  ratiopharm sells 322 million pack units every
year, meeting the needs of virtually all areas of medicine, from allergies to
circulation problems and from gastroenteritis to toothaches.  Founded in 1974,
ratiopharm is now bringing its business model and experience to international
markets.  It is already active in 24 countries.  In addition to sales revenues
of 680 million Euros in Germany (including oncology unit), the company’s
world-wide operations currently generate sales of 421 million Euros.  For more
information, visit its website at www.ratiopharm.de.

About Neose
Neose is a biopharmaceutical company focused on improving protein therapeutics
using its proprietary technologies.  Neose uses its novel GlycoAdvance™ and
GlycoPEGylation™ technologies to develop improved, next-generation protein
therapeutics for which there is already a substantial body of data demonstrating
safety and efficacy.  Neose intends to apply its technologies to products it is
developing on its own and to products it co-develops and co-owns with others.
 It also expects to make its technologies available, through strategic
partnerships, to improve the products of other parties.  Neose’s first two
proprietary candidates are improved, GlycoPEGylated versions of erythropoietin
(EPO) and granulocyte colony stimulating factor (G-CSF.  It is expectd that
investigational new drug (IND) applications will be submitted for these
candidates in 2005.

About GlycoPEGylation™
Neose’s GlycoPEGylation technology can extend and customize protein half-life by
uniquely linking various size PEG (polyethylene glycol) polymers to glycans that
are remote from the protein’s active site, thereby preserving activity. 
Proteins that have not benefited from traditional chemical pegylation may
benefit from GlycoPEGylation.

CONTACTS:

Neose Technologies, Inc.

BioGeneriX AG

A. Brian Davis

Federico Pollano

Sr. Vice President

Head of Business Development

and Chief Financial Officer

49-621-875 56 17

Barbara Krauter

 

Manager, Investor Relations

 

(215) 315-9000

 

E-mail: info@neose.com

 

 

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

40




For more information, please visit www.neose.com.

Neose “Safe Harbor” Statement under the Private Securities Litigation Reform Act
of 1995:  Statements in this press release regarding our business that are not
historical facts are “forward-looking statements” that involve risks and
uncertainties.  For a discussion of these risks and uncertainties, any of which
could cause our actual results to differ from those contained in the
forward-looking statement, see the section of Neose’s Annual Report on Form 10-K
for the year ended December 31, 2003, entitled “Factors Affecting the Company’s
Prospects” and discussions of potential risks and uncertainties in Neose’s
subsequent filings with the SEC.

--------------------------------------------------------------------------------

****** — Material has been omitted and filed separately with the Commission.

41